OPINION — AG — ** TAG AGENT — SUBAGENT ** UNDER 47 O.S. 22.22 [47-22.22](A) A DULY APPOINTED, AUTHORIZED, APPROVED AND PROPERLY BONDED SUB AGENT (TAG SUBAGENT) MAY ADVERTISE, SOLICIT AND OFFER TO RENDER SERVICES FOR HIRE OR COMPENSATION TO ACT AS A MESSENGER OR REPRESENTATIVE OF ANOTHER PERSON IN APPLYING FOR THE REGISTRATION OF A MOTOR VEHICLE AND IN OBTAINING LICENSE PLATES THEREFOR FROM THE OKLAHOMA TAX COMMISSION FOR ANY AUTHORIZED MOTOR LICENSE AGENT. (GRATUITY, COMPENSATION, SALARY, DELEGATE, SERVICES, BOND) CITE: 47 O.S. 22.22 [47-22.22](A) (DANIEL J. GAMINO)